Citation Nr: 9926113	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for the residuals of a 
stroke due to a head injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1947 to 
February 1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for the 
residuals of a stroke due to a head injury.

This matter was previously before the Board in October 1997, 
at which time the case was REMANDED to the RO for additional 
development.  The additional development having been 
completed to the extent possible, the case is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  All available evidence has been obtained by the RO.

2.  A cerebrovascular accident was not manifested during 
service or within one year of separation from service.

3.  A cerebrovascular accident is not shown to be causally or 
etiologically related to service, including a head injury 
reported sustained by the veteran during service.  


CONCLUSION OF LAW

Residuals of a stroke were not incurred in or aggravated 
during service, nor may they be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137,5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for residuals of a stroke due to 
a head injury is "well grounded" within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  See, Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.

Applicable law provides that entitlement to service 
connection will be granted if the facts establish that a 
particular disease or injury resulting in disability was 
incurred or aggravated in service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. 3.303(a).  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  In addition, 
service connection may also be established for certain 
disorders, such as an organic disease of the nervous system, 
if the disorder is manifested to a compensable degree within 
one year of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he currently suffers from the 
residuals of a stroke due to a head injury that was incurred 
in service and that he received treatment following the 
injury.  The Board notes, however, that his service medical 
records (SMRs) were apparently destroyed by the 1973 fire at 
the National Personnel Records Center (NPRC).  
Notwithstanding, the Board observes that the RO duly pursued 
alternative sources that may have retained copies of the 
veteran medical records, but no such alternate records were 
located.  The veteran has been notified by VA of the efforts 
made to locate these records.  See Hayre v. West, No. 98-7046 
(Fed. Cir. Aug. 16, 1999).  

The post-service medical records include an August 1986 VA 
hospital discharge summary that reveals the veteran was 
admitted for Dilatin toxicity.  It was also explained that 
the veteran suffered from left sided paralysis, incontinence, 
and a seizure disorder, as residuals of a cerebrovascular 
accident that was noted to have occurred in September 1985.  

A May 1995 VA examination report recounted the veteran's 
history of a brain injury with a loss of consciousness in 
service, and the subsequent symptoms of passing out and left 
sided paralysis that began in the mid-1980s.  The examiner 
opined that the veteran's symptoms of a left sided sensory 
syndrome were most likely secondary to a right sided brain 
insult localized in the cortex caused by an ischemic stroke 
or brain hemorrhage.  

The remaining evidence consists of the veteran's variously 
dated written statements attributing his current symptoms as 
residuals of a stroke due to a head injury incurred during 
service.

Although the post-service medical evidence demonstrates that 
the veteran currently suffers from the residuals of a stroke, 
the fact remains that there are no SMRs or service personnel 
records showing that the veteran actually incurred a head 
injury during service.  In addition, while the VA examination 
indicated that the veteran's disability was secondary due to 
a right sided brain insult, it was reported to be 
etiologically related to an ischemic stroke or brain 
hemorrhage, not the injury which reportedly occurred in 1949.  
Further, the 1986 VA hospital record noted that the stroke 
was caused by a hemorrhage and there is no reference to any 
prior head injury.  Without in-service medical evidence of a 
head injury that damaged the brain, or clear medical evidence 
that relates the stroke to the injury that occurred decades 
prior to the stroke, the Board concludes that the veteran's 
claim for service connection must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection a back disorder must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a stroke due to a head 
injury is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

